TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00298-CV



                                  In re Louisa Bradshaw, et al.




                  ORIGINAL PROCEEDING FROM SCHLEICHER COUNTY



                             MEMORANDUM OPINION

PER CURIAM

                Relators Louisa Bradshaw, Gladys Mae Jessop, and Marie Steed seek mandamus

relief to set aside a district court order granting the Texas Department of Family and Protective

Services temporary sole managing conservatorship of Relators’ children. This case presents the

same dispositive issues as those in In re Steed, No. 03-08-00235-CV (Tex. App.—Austin May 22,

2008), decided today by this Court. The material facts in this proceeding are identical to those in In

re Steed. Therefore, for the reasons stated in In re Steed, we conditionally grant Relators’ Petition

for Mandamus and direct the district court to vacate its temporary orders appointing the Department

the temporary sole managing conservator of Relators’ children based on the evidence adduced at

the April 17-18, 2008, hearing. The writ will issue only if the district court fails to comply with

this opinion.



Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: May 22, 2008